Exhibit 10.15

FORM TIER 3

TRANSITION BONUS AGREEMENT

THIS BONUS AGREEMENT (“Agreement”) is made as of this              day of
                     2006 (the “Effective Date”), by and between
                        , an individual (“EMPLOYEE”), and Integral Systems,
Inc., a Maryland corporation (“INTEGRAL” or the “Company”), with reference to
the following facts:

RECITALS

 

A. INTEGRAL is exploring the possible sale of INTEGRAL and in connection
therewith INTEGRAL has provided for the bonus payments described herein.

 

B. INTEGRAL recognizes that such a process can be a distraction to EMPLOYEE and
can cause EMPLOYEE to consider alternative employment opportunities and,
therefore, the purpose of the transition bonus described below is to incent the
EMPLOYEE to remain employed at INTEGRAL through its sale date and remain
employed or available for consulting for a period of time following INTEGRAL’s
sale, in order to maintain the value of INTEGRAL, maintain operations at
INTEGRAL, continue to pursue new business, and facilitate a smooth transition
subsequent to the Sale.

In consideration of the mutual covenants herein contained, and in consideration
of EMPLOYEE’s continued employment by INTEGRAL, EMPLOYEE and INTEGRAL agree as
follows:

 

1. Definitions

The following words and phrases as used in this Agreement shall have the
following meanings:

(a) “Base Salary” shall mean the higher of (i) the then current base annual
salary in effect for EMPLOYEE on the date of a Sale of INTEGRAL and (ii) the
base annual salary of EMPLOYEE in effect immediately prior to the then current
base annual salary.

(b) “Cause” for termination by the Company of the EMPLOYEE’s employment shall
mean (i) the continued and material failure of the EMPLOYEE to perform the
duties of his or her position with the Company which continued and material
failure adversely affects the Company or its business after notice and a
reasonable opportunity to cure; provided, however that the parties do not intend
that this Subsection 1(b)(i) address: (x) circumstances that are outside of the
EMPLOYEE’s control such as changes in general business or economic conditions or
in the industry in which the Company operates; and/or (y) war, acts of war,
terrorism, or acts of terrorism (whether or not the foregoing are declared or
undeclared and whether or not the foregoing takes place in the United States or
outside the United States); (ii) material and willful malfeasance by the
EMPLOYEE in connection with the performance of the duties of his or her position
with the Company that could in the good faith judgment of the Board (x) have a
material adverse impact on the Company’s business (provided that prior to
termination for such reason, the Company shall give EMPLOYEE written notice of
the acts constituting such cause, and the Company shall give EMPLOYEE a period
of twenty (20) days within which to cease and correct such acts, and if EMPLOYEE
ceases and corrects such acts this Agreement shall remain in effect),
(y) subject the Company to criminal penalties in excess of $50,000, or
(z) result in the incarceration of any officer, director or employee of the
Company; (iii) after the date hereof, the EMPLOYEE’s being convicted of, or
pleading guilty or nolo contendere to, a felony that adversely affects the
Company or involves moral turpitude (i.e. an act that is base, vile and
depraved); (iv) fraud or embezzlement against the Company; (v) the willful
failure (other than



--------------------------------------------------------------------------------

failure resulting from EMPLOYEE’s incapacity due to injury, physical or mental
illness or disability) of the EMPLOYEE to obey in all material respects any
proper written direction of the Board to the EMPLOYEE, provided the written
direction is consistent with the job-related responsibilities set forth in this
Agreement (i.e. written direction clarifying the EMPLOYEE’s job-related
responsibilities hereunder without expanding such responsibilities beyond the
scope hereof), and which has a material adverse effect on the Company (provided
that prior to termination for such reason, the Company shall give EMPLOYEE
written notice of the acts constituting such cause, and the Company shall give
EMPLOYEE a period of twenty (20) days within which to cease and correct such
acts, and if EMPLOYEE ceases and corrects such acts this Agreement shall remain
in effect); or (vi) the willful and material violation by the EMPLOYEE of any
agreement with the Company restricting competition against the Company,
solicitation of customers or employees of the Company and/or disclosure of
confidential or other information with respect to the Company. In no event shall
the Company be obligated to give EMPLOYEE notice and cure rights on more than
two (2) occasions.

(c) “Sale” shall mean the first of the following events to occur:

(i) Any person or group (within the meaning of Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
the Company or a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a corporation owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, becomes the beneficial owner (within the
meaning of Rule 13(d)(3) under the Exchange Act), directly or indirectly, of
securities representing 50% or more of the combined voting power of the
Company’s then-outstanding securities entitled generally to vote for the
election of directors;

(ii) The Company’s stockholders approve an agreement to merge or consolidate
with another corporation (other than a majority-controlled subsidiary of the
Company) unless the Company’s stockholders immediately before the merger or
consolidation are to own more than 50% of the combined voting power of the
resulting entity’s voting securities entitled generally to vote for the election
of directors;

(iii) The Company’s stockholders approve an agreement (including, without
limitation, an agreement of liquidation) to sell or otherwise dispose of all or
substantially all of the business or assets of the Company; or

However, no Sale shall be deemed to have occurred by a reason of (A) any event
involving a transaction in which the EMPLOYEE or a group of persons or entities
with whom or with which the EMPLOYEE acts in concert, acquire(s), directly or
indirectly, 50% or more of the combined voting power of the Company’s
then-outstanding voting securities or the business or assets of the Company; or
(B) any event involving or arising out of a proceeding under Title 11 of the
United States Code or the provisions of any future United States bankruptcy law,
an assignment for the benefit of creditors or an insolvency proceeding under
state or local law.

A Sale shall be deemed to occur, (I) with respect to a Sale pursuant to
Section 1(c)(i) above, on the date any person or group first becomes the
beneficial owner, directly or indirectly, of securities representing 50% or more
of the combined voting power of the Company’s then-outstanding securities
entitled generally to vote for the election of directors, or (II) with respect
to a Sale pursuant to Sections 1(c)(ii) or (iii) above, on the date of
stockholder approval.

This Agreement, once triggered by a Sale event, shall apply with respect to that
Sale event only and not with respect to any later Sale event.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

2



--------------------------------------------------------------------------------

Other capitalized terms in this Agreement shall have the meanings provided
herein.

 

2. Cash Transition Bonus.

2.1 Transition Bonus Trigger. EMPLOYEE shall be entitled to receive a lump sum
cash payment equal to                      Dollars
($                        ) (the “Transition Bonus”) provided EMPLOYEE fulfills
the obligations of this Agreement, including meeting the eligibility criteria
set forth in Section 2.2 below.

2.2 Transition Bonus Eligibility. EMPLOYEE shall be eligible to receive the
Transition Bonus if either:

(a) The EMPLOYEE remains employed at INTEGRAL from the Effective Date until the
date that is one hundred twenty (120) days following the Sale (“Transition
Period), or

(b) EMPLOYEE (i) remains employed at INTEGRAL from the Effective Date until the
Sale date, (ii) is terminated by INTEGRAL or its successor or the acquirer prior
to the end of the Transition Period other than as described in the proviso of
Section 4.1 below, and (iii) makes himself or herself available for consulting
to INTEGRAL for no additional compensation for the remainder of the Transition
Period. The amount of consulting shall not exceed twenty (20) hours in any
thirty (30) day period unless otherwise agreed to by the EMPLOYEE and the
acquirer and the total amount of consulting shall not exceed eighty (80) hours.

2.3 Payment of Transition Bonus. INTEGRAL will pay the Transition Bonus to
EMPLOYEE, if eligible, within ten (10) days after the expiration of the
Transition Period.

 

3 Miscellaneous.

3.1 Term of Agreement. The term of this Agreement shall be effective until the
earliest of: (a) 10 days following the end of the Transition Period, (b) 10 days
following the end of any applicable consulting period under Section 2.2(b)(iii)
and (c) INTEGRAL is no longer actively seeking an acquirer as evidenced by a
press release issued by INTEGRAL to that effect; provided, however, that if
EMPLOYEE’s employment with INTEGRAL is terminated for any reason prior to a Sale
or if EMPLOYEE is terminated by INTEGRAL or its successor or acquirer for
“Cause” or EMPLOYEE voluntarily terminates EMPLOYEE’s employment with INTEGRAL
or its successor or acquirer at any time during the Transition Period, this
Agreement shall expire on the effective date of such termination and INTEGRAL
shall have no further obligations under this Agreement.

3.2 Withholding. INTEGRAL shall make such deductions, withholdings and other
payments from all sums payable to EMPLOYEE under this Agreement that are
required by law or as EMPLOYEE requests for taxes and other charges.

3.3 Assignment. This Agreement shall inure to the benefit of and shall be
binding upon the successors and the assigns of INTEGRAL. This Agreement is
personal to EMPLOYEE and may not be assigned by EMPLOYEE.

 

3



--------------------------------------------------------------------------------

3.4 Severability. If any provision of the Agreement shall be found invalid by
any court of competent jurisdiction, such findings shall not affect the validity
of the other provisions hereof and the invalid provisions shall be deemed to
have been severed herefrom.

3.5 Applicable Law. This Agreement is entered into and executed in the State of
Maryland and shall be governed by the laws of such State without regard to its
conflict of laws provisions.

3.6 Integration. This Agreement constitutes the entire agreement among the
parties and supercedes any prior or contemporaneous understanding with respect
to the subject matter hereunder.

3.7 Voluntary Agreement. The EMPLOYEE represents that he or she has read this
Agreement, that he or she understands all of its terms, that in executing this
Agreement he or she does not rely and has not relied upon any representation or
statements made by any of Company’s agents, representatives, or attorneys with
regard to the subject matter, basis, or effect of the Agreement, and that he or
she enters into this Agreement voluntarily, of his or her own free will and with
knowledge of its meaning and effect.

3.8 Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon actual receipt:

 

  (i) to the Company:

Integral Systems, Inc.

5000 Philadelphia Way

Lanham, Maryland 20706-4417

Attention: Board of Directors

 

  (ii) to the EMPLOYEE:

At the address then appearing on

the employment records of the Company.

3.9 Dispute Resolution.

(a) Costs of Arbitration. If either party brings an arbitration proceeding to
enforce its rights under this Agreement, each party shall be responsible for its
own expenses in preparing for and in trying the case, including, but not limited
to, investigative costs, court costs and attorneys’ fees.

(b) Personal Jurisdiction. Both parties agree to submit to the jurisdiction and
venue of the state courts in the State of Maryland as to matters involving
enforcement of an award in an arbitration proceeding.

(c) Arbitration. ANY DISPUTE BETWEEN THE PARTIES HERETO ARISING UNDER OR
RELATING TO THIS AGREEMENT SHALL BE RESOLVED IN ACCORDANCE

 

4



--------------------------------------------------------------------------------

WITH THE PROCEDURES OF THE AMERICAN ARBITRATION ASSOCIATION. ANY RESULTING
HEARING SHALL BE HELD IN THE STATE OF MARYLAND. THE RESOLUTION OF ANY DISPUTE
ACHIEVED THROUGH SUCH ARBITRATION SHALL BE BINDING AND ENFORCEABLE BY A COURT OF
COMPETENT JURISDICTION.

3.10 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

3.11 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth on the first page hereof.

 

Employer: INTEGRAL SYSTEMS, INC.     Employee: By:          By:       
(Signature)       (Signature)                 (Typed or Printed name)      
(Typed or Printed name) Title:            

Schedule of employees party to Transition Bonus Agreement (Tier 3) and related
transition bonus amounts:

Total of 27 employees with transition bonus amounts ranging from $7,500 to
$25,000 and effective dates ranging from August 7, 2006 to August 17, 2006.

 

5